DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 17/250,883.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed. First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). If the claim is 
In the instant case, Claims 1-9 are directed toward a system (machine), Claims 10-18 are directed toward a device (machine) and Claims 19-20 are directed to a method (process). Thus, each of these claims falls within one of the four statutory categories as required by step 1. Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1. Independent Claim 1 recites as follows: 
Claim 1. (Original) A system comprising: a manufacturing execution system comprising memory storing data indicative of at least one production configuration and one or more hazards associated with the at least one production configuration, the at least one production configuration indicating at least one of: a task to be performed in a work environment, equipment to be utilized in the work environment, raw materials to be utilized for the task, or byproducts of the task; a computing device communicatively coupled to the manufacturing execution system, wherein the computing device comprises: one or more computer processors; and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: determine, based on the at least one production configuration and the one or more hazards associated with the at least one production configuration, one or more constraints associated with personal protective equipment; identify a set of personal protective equipment that satisfies the one or more constraints; and perform, based on the set of personal protective equipment, at least one operation.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B). As the bold language above demonstrates, Applicant’s claims are directed toward determining if there is enough of the right kinds of Personal Protective Equipment (PPE) available. This is a method of organizing human activity, specifically one involving commercial interactions because the instant application’s claims are directed to counting and maintaining inventory. See 84 Fed. Reg. (4) at 52.  Alternatively, the claims recite abstract mental processes because the determination of the hazards and constraints and the identification of the set of personal protective equipment that satisfies the constraints consists of observations, evaluations, judgments, and comparisons that can be performed in the human mind.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2). The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a id. 
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application. The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way. Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility. See id. Therefore, there is no integration of the abstract idea into a practical application. 
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B. See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05. There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art. Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer. Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generically recited computers and software that provide or achieve the steps of the invention. Thus, Applicant’s 
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception. See MPEP § 2106.05(f). Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of determining if there is enough of the right kinds of Personal Protective Equipment (PPE) available which has been performed by looking up items in a book without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any type of process.
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself. Claims 2, 11 and 19 further limit the abstract idea by grouping items of PPE, Claims 3, 6, 12 and 13 further limit the abstract idea by limiting the output, Claims 4 and 13 further limit the abstract idea by limiting how a shortage is calculated, Claims 5 and 14 further limit the abstract idea by describing the post solution activity of purchasing more PPE, Claims 7-9 and 16-18 further limit the abstract idea by limiting extra solution activities of repair and replacement.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0232758 to James C. Fletcher et. al. (Fletcher) in view of NPL  MichiganOSHA “Safety and Health Management System Guidelines” dated 4/27/2018 available at: https://www.michigan.gov/documents/lara/miosha_cetsp 02351603_7.doc  (MIOSHA) 

Regarding Claims 1, 10 and 19:
Fletcher teaches a system that verifies that workers are using all appropriate safety equipment for a certain task. Fletcher teaches:  A system comprising: a manufacturing execution system comprising memory storing data indicative of at least one production configuration ([0016] “computing device configured to verify a set of safety equipment criteria (e.g., a set of safety equipment that the worker should be wearing for a given task)”.

and one or more hazards associated with the at least one production configuration, ([0015] “hazards”) 

a computing device communicatively coupled to the manufacturing execution system, wherein the computing device comprises: one or more computer processors; ([0004] “processor”).

 and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: ([0004 “computer readable storage medium having program instructions embodied therewith”).

and perform, based on the set of personal protective equipment, at least one operation.  ([0022] “perform a given task”).

While Fletcher teaches ([0018] “the set of safety equipment criteria may be based on a PPE requirement protocol. For example, the Occupational Safety and Health Administration (OSHA) may provide the set of safety equipment criteria that each person must conform to in order to wear PPE for his or her task”), Fletcher does not specifically teach: the at least one production configuration indicating at least one of: a task to be performed in a work environment, equipment to be utilized in the work environment, raw materials to be utilized for the task, or byproducts of the task… determine, based on the at least one production configuration and the one or more hazards associated with the at least one production configuration, one or more constraints associated with personal protective equipment; identify a set of personal protective equipment that satisfies the one or more constraints. MIOSHA teaches performing a Job Safety Analysis (JSA). MOISHA teaches:

the at least one production configuration indicating at least one of: a task to be performed in a work environment, equipment to be utilized in the work environment, raw materials to be utilized for the task, or byproducts of the task; ([page 5 and page 11] “prioritizing the most hazardous jobs such as work with machines, equipment, and hazardous chemicals”).

determine, based on the at least one production configuration and the one or more hazards associated with the at least one production configuration, ([page 5 and page 11] “determine specific hazards”).

one or more constraints associated with personal protective equipment; identify a set of personal protective equipment that satisfies the one or more constraints; ([page 11] “JSA and PPE Assessment”)

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the safety equipment job site analysis taught by MIOSHA could be combined with the safety equipment verification system taught by Fletcher due to the specific reference to OSHA in Fletcher.

Regarding Claims 2, 11 and 20:
 Fletcher in view of MIOSHA teaches all of the limitations of Claims 1, 10 and 19. Fletcher also teaches: The system of claim 1, wherein the instructions that cause the at least one processor to identify the set of personal protective equipment comprise instructions that cause the at least one processor to determine, based on a type of available personal protective equipment, a minimum set of personal protective equipment that protects a maximum number of workers from the one or more hazards.  ([0020] “person may put on a set of safety equipment (e.g., one or more articles of safety equipment such as goggles, an apron, and gloves)”).

Regarding Claims 3 and 12:
Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher also teaches: The system of claim 1, wherein the instructions that cause the at least one processor to identify the set of personal protective equipment comprise instructions that cause the at least one processor to output a notification indicative of the set of personal protective equipment.  ([0016] “the first unit of data may identify a set of safety equipment” and [0019] “a computing device (e.g., a mobile phone device) may perform operation 104 to receive a unit of data from a location transmitter once the worker enters a first geographical perimeter. The unit of data may identify a set of safety equipment criteria that a worker must satisfy”).

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0232758 to James C. Fletcher et. al. (Fletcher) in view of NPL  MichiganOSHA “Safety and Health Management System Guidelines” dated 4/27/2018 available at: https://www.michigan.gov/documents/lara/miosha_cetsp 02351603_7.doc  (MIOSHA) in view of U.S. Patent Publication 2006/0268482 to Jung-Cheng Lin et. al. (Lin).

Regarding Claims 4 and 13:
Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher does not specifically teach: The system of claim 1, wherein the instructions that cause the at least one processor to identify the set of personal protective equipment comprise instructions that cause the at least one processor to: determine a difference between available personal protective equipment and the set of personal protective equipment that satisfies the one or more constraints; Lin teaches a system for managing an inventory of PPE. Lin teaches ([0026] “Processor 1 calculates the difference between the actual number and the predetermined number of each predetermined type corresponding to insufficient protectors”)

and perform at least a second operation based on determining the difference.  ([0030] “Output device 3 provides alerts to indicate the absent types, the predetermined types corresponding to insufficient protectors, the differences between actual numbers and predetermined numbers, and other relative information, such as actual numbers and predetermined numbers (step S18). The provided alerts may be audio signals”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the PPE inventory management function, as taught by Lin, could be combined with the safety equipment verification system taught by Fletcher due to the predictable production process improvement in knowing exactly how much safety equipment you have available and will need in the future.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0232758 to James C. Fletcher et. al. (Fletcher) in view of NPL  MichiganOSHA “Safety and Health Management System Guidelines” dated 4/27/2018 available at: https://www.michigan.gov/documents/lara/miosha_cetsp 02351603_7.doc  (MIOSHA) in view of U.S. Patent Publication 2006/0268482 to Jung-Cheng Lin et. al. (Lin) in view of U.S. Patent Publication 2009/0055215 to Carlos A. Giraldo et. al. (Giraldo).

Regarding Claims 5 and 14:
Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher does not specifically teach: The system of claim 1, wherein the instructions that cause the at least one processor to identify the set of personal protective equipment comprise instructions that cause the at least one processor to: 47WO 2020/065463PCT/IB2019/057931 execute a purchase sufficient to satisfy the set of personal protective equipment.  Lin teaches an inventory system that provides an alert when there is a shortage of PPE. Lin does not specifically teach purchasing more when there is a shortage but Giraldo, in the related field of medical equipment does: ([0025] “When there is a shortage in inventory of equipment, protocols can be put in place to automatically notify the relevant departments within the medical facility and/or to initiate acquisition of additional equipment”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s Effective filing date to procure PPE to fulfill a shortage, as taught by Giraldo, which was discovered by the PPE inventory system, as taught by Lin, which is combined with the Production PPE system taught by Fletcher, due to the predictable advantages of maintaining an adequate supply of PPE on hand by backfilling PPE shortages to ensure that workers are able to work which ensures a smooth flow of the production line.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0232758 to James C. Fletcher et. al. (Fletcher) in view of NPL  MichiganOSHA “Safety and Health Management System Guidelines” dated 4/27/2018 available at: https://www.michigan.gov/documents/lara/miosha_cetsp 02351603_7.doc  (MIOSHA) in view of U.S. Patent Publication 2017/0193431 to Marcus Grams et. al. (Grams).

Regarding Claims 6 and 15:
Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher does not specifically teach:  The system of claim 1, wherein the instructions that that cause the at least one processor to identify the set of personal protective equipment comprise instructions that cause the at least one processor to: determine an allocation of the available personal protective equipment to at least partially satisfy the one or more constraints.  Grams teaches a inventory assistance tool for PPE for fire departments. Grams teaches ([0037] “closest fit spare” and also see [Fig 5] “increase stock”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to expand upon the PPE system taught by Fletcher using the PPE expansion plan of closest fit, as taught by Grams, to predictably stretch the quantity of PPE if there is a shortage.

Claim 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0232758 to James C. Fletcher et. al. (Fletcher) in view of NPL  MichiganOSHA “Safety and Health Management System Guidelines” dated 4/27/2018 available at: https://www.michigan.gov/documents/lara/miosha_cetsp 02351603_7.doc  (MIOSHA) further in view of NPL CCOHS “Designing an Effective PPE Program” dated Mar 15, 2006 available at https://www.ccohs.ca/oshanswers/prevention/ppe/designin.html. (CCOHS)

Regarding Claims 7 and 16:
Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher does not specifically teach:  The system of claim 1, wherein the instructions further cause the at least one processor to determine that at least one article of personal protective equipment has exhausted its useful lifespan.  CCOHS is the Canadian version of US OSHA. CCOHS teaches: 

Regarding Claims 8 and 17:
 	Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher does not specifically teach:  The system of claim 1, wherein the instructions further cause the at least one processor to: request maintenance for the at least one article of personal protective equipment.  CCOHS teaches: ([page 9] “procedures should be set up to allow workers to get new PPE or replacement parts for damages PPE”).

Regarding Claims 9 and 18:
Fletcher in view of MIOSHA teaches all of the limitations of Claims 1 and 10. Fletcher does not specifically teach:  The system of claim 1, wherein the instructions further cause the at least one processor to: order replacement components for the at least one article of personal protective equipment. CCOHS teaches: ([page 9] “procedures should be set up to allow workers to get new PPE or replacement parts for damages PPE”).
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine CCOHS with Fletcher due to the fact that Fletcher specifically refers to OSHA and CCOHS is simply the Canadian version of the same thing. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that PPE should be properly maintained to include repair and replacement, as appropriate  due to the predictable risk of danger to the worker if the equipment did not work as intended.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        

/JAN P MINCARELLI/Primary Examiner, Art Unit 3627